Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 29, 1976, convicting him of attempted burglary in the third degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment with a maximum of three years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year period of probation. As so modified, judgment affirmed, and cause remitted to the Criminal Term to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). Under the circumstances, the sentence was excessive to the extent indicated herein. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.